DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 7 and 8, filed 8/5/22, with respect to claims 13-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 13-20 have been withdrawn. 

Allowable Subject Matter
Claims 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 13 and 17, the prior art does not contain a valid combination of references that disclose an information processing apparatus with a print driver and extension module wherein the driver converts non-PDF data to PDF print data in accordance with a print setting set via a screen provided by an operating system of the information processing apparatus, and the extension module converts the PDF print data to a first format interpretable by a first printer in accordance with another print setting received from a print application corresponding to the first printer wherein the another setting is not able to be set via the operating system setting screen; the extension module further converting the PDF print data to a second format interpretable by a second printer in accordance with a print setting value received from a second print setting application corresponding to the second printer.  Similar prior art such as U.S. patent application publication 2006/0139679 by Barry discloses a driver producing print data in PDF that is then forwarded to a plurality of converters for conversion into data interpretable by specific printers corresponding to each converter, but fails to disclose printer specific conversion according to print setting values that are not able to be set via the operating system driver but come from a plurality of different print setting applications.
Claims 14-16 and 18-23 are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672